Citation Nr: 1639621	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sacroiliitis. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and insomnia disorder. 

3. Entitlement to an initial compensable evaluation for lichen planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.Q.



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1983 to October 2010. 

These matters come before the Board of Veterans' appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction subsequently transferred to the RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in January 2016; a transcript of that proceeding has been associated with the claims file.

These matters were previously before the Board in April 2016, at which time claims of entitlement to service connection for pre-glaucoma with cupping of the optic disc and left ear hearing loss were denied, and the remaining claims on appeal were remanded for further development of the record. 

The issue of entitlement to an acquired psychiatric disorder, to include anxiety and insomnia disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, sacroiliitis had its onset in service.


2. The evidence of record shows that throughout the entire period on appeal, the Veteran's service-connected lichen planus has been manifested by symptoms that affect less than five percent of the entire body and exposed areas, and have required topical therapy only.  


CONCLUSIONS OF LAW

1. The criteria for service connection for sacroiliitis are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2. The criteria for a compensable rating for lichen planus have not been met. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7822 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

Regarding the claim for a higher initial rating for lichen planus, once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required for downstream issues, such permanency of the initial rating. Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For these reasons, the duty to notify is satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, and VA medical records.  The Veteran was provided appropriate medical examinations in 2013 and 2016. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also finds that the action requested in the Board's April 2016 remand has been substantially fulfilled.  The RO obtained all outstanding VA Medical Center (VAMC) treatment records. The agency of original jurisdiction (AOJ) obtained a VA skin examination in 2016 that is responsive to the Board's instructions.  The AOJ subsequently issued a supplemental statement of the case readjudicating the claims.  Based upon the actions taken above, the Board considers the current record to be in substantial compliance with the prior remand instructions. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) are satisfied.

I. Service Connection - Sacroiliitis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Factual Background and Analysis

The Veteran seeks service connection for sacroiliitis.  During his hearing before the undersigned, the Veteran testified that he was diagnosed with sacroiliitis in-service and that he continues to experience problems associated with this condition.  

Service treatment records (STRs) confirm that the Veteran was treated for a back ache and possible sacroiliitis in April 2005.  Sacroiliitis was diagnosed in September 2008.  A June 2010 STR noted sacroiliitis as an ongoing problem.  

While the Veteran was still in-service, in July 2010, he was afforded a VA/QTC pre-discharge examination in association with his claim for sacroiliitis.  The Veteran reported that he had fallen into a foxhole during training and that this resulted in his current sacroiliitis/SI pain.  X-rays of the sacroiliac (SI) joint were normal.  However, sacral spine sensory function was impaired.  Despite the foregoing, the examiner did not render a sacroiliitis diagnosis.  

An August 2010 Orthopedic Consultation note reflected that the Veteran had developed pain in the area of the left sacroiliac joint that was pinpoint over the posterior superior iliac spine.  He rated the pain as an 8/9 out of 10; he was taking Percocet for pain.  The diagnostic impression was left-sided sacroiliac joint inflammation, or sacroiliitis.  The examining physician stated that the Veteran's biggest pain contributor was his sacroiliac joint inflammation. See Consultation Record from the William Beaumont Army Medical Center.  The Veteran was subsequently placed on profile for SI joint inflammation. 

As noted, the Veteran testified before the undersigned Veterans Law Judge in January 2016.  He reported that the symptoms associated with his sacroiliitis commenced after he injured his back in-service.  He stated that he was treated for sacroiliitis in-service and that he has experienced pain associated with sacroiliitis since service.  

The requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran's claim for service connection for sacroiliitis was received in July 2010.  Although the July 2010 pre-discharge examination did not provide a sacroiliitis diagnosis, the Board finds that the "current disability" requirement is met since the Veteran was diagnosed with sacroiliitis/sacroiliac joint inflammation during the appeal period, per the comprehensive August 2010 orthopedic consultation and examination. See McLain, supra; see also Consultation Record from William Beaumont Army Medical Center.  

As noted, STRs from 2008 to 2010 show treatment for sacroiliitis, thus satisfying the requirement of an in-service disease, injury or event.  

Turning last to the element of service connection - "nexus" - to the extent that sacroiliitis was diagnosed proximate to service, the Board finds the evidence to be in relative equipoise in showing that the current sacroiliitis as likely as not had its clinical onset during service. See 38 C.F.R. § 3.303(a) (service connection may be proven by "affirmatively showing inception [of a present disability] . . . during service").  

In resolving all reasonable doubt in the Veteran's favor, service connection for sacroiliitis is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

II. Increased Rating- Lichen Planus

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lichen planus is evaluated under the provisions of Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere, including lichen planus). 

Under Diagnostic Code 7822, a 0 percent evaluation is warranted in cases where less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period; a 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period; a 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7822. 

According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2015).

Factual Background and Analysis

The Veteran seeks a compensable rating for his service-connected lichen planus.  During his hearing before the undersigned, he testified that his skin condition required the use of topical steroids/creams, and that he experienced flare-ups of the left ear (inner ear and lobe), neck (a "good" portion of the backside of the neck), low back, and buttocks (2 to 3 inches from the center of the buttocks).  The Veteran described intense itching that occasionally impacted his job. See Hearing Transcript, generally. 

The Veteran underwent a QTC examination in July 2010.  At that time, lichen planus was present on the posterior neck and back and manifested by crusting.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Skin lesions were 0 percent in the exposed area; skin lesion coverage relative to the whole body was less than 1 percent.  The skin lesions were not associated with systemic disease.  Subjective factors were noted as itching, shedding, and crusting on neck and back, occurring intermittently (as often as yearly, with each occurrence lasting several weeks).  Objective factors were described as multiple papules on posterior neck and back.  Treatment included topical creams.  

A December 2011 VA dermatology note reflected complaints of itching, burning and scaling to ears; the Veteran reported having flare-ups of dry itchy skin to different areas of body on and off for past 15 years.  He had been using Cyclocort cream with some improvement.  

A November 2012 VA treatment report reflected complaints of skin dryness and itching. 

The Veteran underwent a VA skin examination in August 2013.  The pertinent diagnosis at that time was papulosquamous skin disorder.  The Veteran currently reported having two lesions - one in the occipital scalp area and one in the left ear.  Objectively, the lesions did not result in scarring or disfigurement of the head, face, or neck.  Current treatment included constant/near-constant use of topical steroids over the last 12 month period.  There had been no treatments or procedures, other than topical medications, in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  Objectively, there was a skin lesion of the low back that measured 7.5 cm x 5 cm, which was described as papular, polygonal, hyperpigmented, and itchy, with a lot of scratching artifact at the low back around the left upper gluteal area.  There was also a round popular skin lesion measuring 0.2 x 0.3 cm at the inner aspect of the left ear, and an occipital scalp papluar lesion (barely visible), measuring 0.5 x 0.2 cm.  Total body and exposed areas were less than 5 percent.  

The Veteran underwent another VA skin examination in May 2016.  Objectively, there was a skin lesion on the back of the neck, measuring 2 cm x 1 cm; a lesion on the back of left ear and ear canal, measuring 1 cm x 1 cm; and a lesion on the lower back superior to buttocks, measuring 7 cm x 1 cm.  Total body and exposed areas were less than 5 percent.  The lesions did not result in scarring or disfigurement of the head, face, or neck.  Current treatment included constant/near-constant use of topical steroids over the last 12 month period.  There had been no treatments or procedures, other than topical medications, in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran reported that it was hard to sit at work during itchy flare-ups.  The examiner stated the Veteran did not use oral steroids, intensive light therapy, or immunosuppressive therapy. 

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for his service-connected lichen planus of the ear, neck, and low back/buttocks.  

As an initial matter, the evidence does not show that the Veteran's skin condition has covered at least 5 percent or the entire body or exposed areas affected. See, e.g., 2013 and 2016 VA Examination Reports.  Indeed, the 2010 QTC examination findings, as well as the 2013 and 2016 objective VA skin examination findings have consistently demonstrated that the service-connected lichen planus covers less than 5 percent of the Veteran's entire body and exposed areas affected.  

The evidence also fails to show the Veteran's skin disability has required systemic therapy or intensive light therapy.  In this regard, the medical and lay evidence throughout the appeal period consistently demonstrates that the Veteran's treatment for the service-connected lichen planus has been limited to the use of steroid creams; notably, corticosteroids in the form of topical creams are not considered systemic treatment. See 2010 QTC and 2013/2016 VA Examination Reports; see also Hearing Testimony. 

The Board has considered whether higher or separate ratings could be awarded under another Diagnostic Codes in this case.  However, as confirmed by the VA examination reports, there is no indication of attributable disfigurement of the head, face, or neck during the rating period, or of residual scars.  Therefore, higher or separate ratings are not warranted on any of these bases under applicable codes. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801-7805, 7822. 

Additionally, the Veteran has not been diagnosed with any of the disabilities covered by Diagnostic Codes 7806 (dermatitis or eczema), 7815 (bullous disorders), 7816 (psoriasis), 7817 (malignant skin neoplasms), 7818 (benign skin neoplasms), 7820 (cutaneous manifestations of collagen-vascular diseases), 7822 (papulosquamous disorders), 7823 (Vitiligo), 7824 (keratinization), 7825 (urticaria), 7826 (vasculitis, primary cutaneous), 7827 (erythema multiforme; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7831 (alopecia areata), 7832 (hyperhidrosis), or 7833 (malignant melanoma). 38 C.F.R. § 4.118, DCs 7815-7818, 7820-7833.  Nor is his current skin disability more analogous to one of these Diagnostic Codes than Diagnostic Code 7822, which he is presently rated.  Accordingly, a rating under any of those diagnostic codes would not be appropriate.

There are also no intervals during the claim period during which lichen planus has manifested to such a degree as to warrant the next higher rating, and hence staged ratings are not warranted. 

The Board recognizes that the Veteran's skin condition has been shown to have active and inactive stages, and/or flare-ups.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is generally required. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (noting that the frequency and duration of skin outbreaks and the appearance and virulence of symptoms during such outbreaks must be addressed).  However, the Veteran has been afforded multiple VA examinations, at different times of the year, and to include during the active stage of the skin disorder.  Moreover, the Veteran has not indicated that his symptoms have worsened since his most recent VA examination in 2016.  Therefore, the Board finds that the results of that examination, in tandem with the other pertinent evidence detailed above, sufficiently represent the severity and provide a sufficient overall picture of the Veteran's service-connected lichen planus.  The Board further finds that such evidence collectively establishes that the Veteran is not entitled to higher rating for his lichen planus under the applicable schedular criteria.

Lastly, to the extent that the Veteran asserts that his lichen planus covers a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination reports.  The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such a professional has training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body.  The determination as to the percentage of body coverage is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran (or his wife) possesses the ability, knowledge, or experience to provide competent opinions of such. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence as to the extent his current lichen planus covers his body in terms of a percentage.

In sum, the preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Other Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1).

Here, the rating criteria permit higher scheduler evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability.  The Veteran's symptoms associated with his service-connected lichen planus are contemplated under Diagnostic Code 7822 (i.e., itchy lesions that cover less than 5 percent of the total body area and/or exposed areas, and require topical therapy), and such do not rise to the level of marked interference with employment or frequent periods of hospitalization.  In so finding, the Board acknowledges that the Veteran reported that it was hard to sit at work when he was experiencing a flare-up.  Even when considering his complaints, the evidence does not otherwise reflect that the Veteran has had to take time off from work due to the skin condition, or that there is any other type of marked interference with his employment.  The evidence does not show an exceptional or unusual disability picture which would warrant extraschedular referral.  The scheduler criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected skin disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that a claim for TDIU has not been raised. 


ORDER

Entitlement to service connection for sacroiliitis is granted. 

Entitlement to an initial compensable evaluation for lichen planus is denied.


REMAND

A Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, he asserts that the currently diagnosed anxiety disorder had its onset during active duty service and that it is related to stressful, combat-related events experienced therein. See Hearing Transcript.  

In April 2016, the Board remanded the above claim for the purpose of obtaining a VA etiology opinion.  The Veteran subsequently underwent a VA mental examination in May 2016; the VA examiner diagnosed insomnia disorder and unspecified anxiety disorder, but failed to provide an etiology opinion as requested by the Board in its April 2016 remand directives.  

The Veteran is entitled to substantial compliance with the Board's April 2016 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, an addendum opinion addressing the etiology of the Veteran's psychiatric disorder(s) should be obtained upon remand. 

Moreover, as the record now contains a DSM-V diagnosis of insomnia disorder, and as the Veteran has consistently reported experiencing sleep impairment during and since service (see, e.g., May 2010 Report of Medical History and Board Hearing Transcript), the Board finds that an opinion addressing whether this DSM-V disorder is related to service, or to a service-connected disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file. Any negative response should be in writing and associated with the claims file.  

2. Obtain an addendum opinion from the VA examiner who provided the May 2016 examination.  If he is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's electronic claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.

After reviewing the record, the examiner is asked to:

(a) Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's (i) anxiety disorder, and/or (ii) insomnia disorder is/are related to his military service, to include his reported combat-related stressors. 

(b) Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's (i) anxiety disorder, and/or (ii) insomnia disorder is/are proximately due to, or aggravated by a service-connected disability. 

Service connection is currently in effect for the following: sleep apnea, lumbar spine degenerative arthritis, right shoulder status post surgery, right knee arthritis, left ankle arthritis, tinnitus, left lower extremity sensory deficit, bilateral pes planus, conjunctivitis, right ear hearing loss, allergic rhinitis, hypertension, left ankle scars, right knee scars, right shoulder scars, and lichen planus. 

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and insomnia disorder.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


